IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,234 & AP-75,235


EX PARTE ADAM ROBERTS LEWIS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBERS B-10,599-A and B-10,598-A 

FROM THE 173rd JUDICIAL DISTRICT COURT HENDERSON COUNTY



 Per curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Article 11.07, § 3, et seq., V.A.C.C.P.  Applicant was convicted of 
aggravated assault with a deadly weapon on a public servant and deadly conduct with a
firearm, and received sentences of five and 20 years in prison.   No notice of appeal was
filed.
	Applicant contends that he was denied his right to appeal.  The trial court entered
findings of fact and conclusions of law recommending Applicant be granted an out-of-time
appeal.  We agree.   The trial court found, among other things, that Applicant intended to
appeal his convictions and believed counsel had taken those steps necessary to preserve his
appellate rights.   Knowing that Applicant wanted to appeal, counsel had the duty to file a
timely notice of appeal.  Jones v. State, 98 S.W.3d 700, 702 (Tex. Crim. App. 2003); Ex
parte Axel, 757 S.W.2d 369, 374 (Tex. Crim. App. 1988).  
	Habeas corpus relief is granted and Applicant is granted an out-of-time appeal from
his conviction in cause number B-10,599-A and B-10,598-A from the 173rd District Court
of Henderson County.  The proper remedy in a case such as this is to return Applicant to the
point at which he can give notice of appeal.  For purposes of the Texas Rules of Appellate
Procedure, all time limits shall be calculated as if the conviction had been entered on the day
that the mandate of this Court issues.  We hold that should Applicant desire to prosecute an
appeal, he must take affirmative steps to see that notice of appeal is given within thirty (30)
days after this Court's mandate has issued.

DO NOT PUBLISH
DELIVERED: September 14, 2005